TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00608-CV



                                       John King, Appellant

                                                  v.

                        Texas Department of Human Services, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. 97-03552, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



               On October 26, 2001, appellant John King filed a notice of appeal. On November 2,

this Court requested that appellant pay his filing fees. On December 11, the clerk’s record was

overdue, appellant still had not paid his filing fees, and this Court requested that appellant submit a

letter regarding the status of his appeal. On December 19, appellant’s attorney informed the Court

by letter that appellant no longer wants to prosecute an appeal.

               The appeal is dismissed for want of prosecution.



                                                       ___________________________________

                                                       Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed For Want of Prosecution

Filed: January 10, 2002

Do Not Publish